Citation Nr: 1339872	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from February 10, 2009 and in excess of 20 percent from November 24, 2010 for lumbar degenerative disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A timely notice of disagreement (NOD) was received from the Veteran in September 2009.  After a statement of the case (SOC) was issued to the Veteran in April 2010, the Veteran perfected his appeal in May 2010 by filing a substantive appeal, via VA Form 9.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has been previously adjudicated and denied by the RO in a July 2011 rating decision.  However, contingent upon the results of a new examination as directed by remand below, this issue may need to be readjudicated, and as such will be referred to the RO for additional consideration.

A review of the Virtual VA paperless claims processing system revealed a copy of an informal hearing brief from the Veteran's representative as well as VA outpatient treatment records dated July 2011 to March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a current VA examination for the Veteran's lumbar degenerative disc disease and right knee arthritis.

The most recent VA examination for the Veteran's right knee was in March 2011, over two years ago.  In an informal hearing brief from the Veteran's representative submitted in April 2012, it was indicated that the Veteran's condition is worse than contemplated in the last evaluation.  It was stated that the Veteran' range of motion in his back and knees are further limited due to pain and are evidenced by his antalgic gait and use of a cane.  Further, it was noted that there is an absence of recent x-rays to indicate the current level of impairment of the Veteran's conditions.  Accordingly, it appears that the Veteran is asserting that his condition has progressed to a much worse level of impairment since his last examination.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because of the length of time since the Veteran's last examination, and the indication of worsening symptoms, a contemporaneous examination is needed to ascertain the current severity of his lumbar degenerative disc disease and right knee arthritis.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of his lumbar degenerative disc disease and right knee arthritis. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must also do the following:

(a)  Describe all orthopedic and neurological impairment associated with the Veteran's lumbar degenerative disc disease and right knee arthritis.

(b)  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

(d)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

(e)  The examiner should also note whether any instability result from the Veteran's right knee and the degree to which such instability is mild, moderate, or severe.

(f)  The examiner should also provide an opinion concerning the impact of the lumbar degenerative disc disease and right knee arthritis on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  If it is determined that the Veteran's conditions render him unemployable, then the issue of TDIU should also be readjudicated accordingly.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



